Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments dated February 5th, 2021.  As per applicant’s request, Claims 1, 2, 4, 5, 7-15, 20, 21, 23, 24, and 26-37 have been amended.  No claims have been cancelled nor added.  Claims 1-38 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-37 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al., “Large Scale Distributed Deep Networks,” in view of Ng, “Sparse Autoencoder.”
Regarding Claim 1, Dean teaches a method of training a first deep neural network (Dean, pg. 1, Abstract, “we consider the problem of training a deep network” & pg. 4, 5th paragraph, “To apply SGD to large datasets, we introduce Downpour SGD, a variant of asynchronous stochastic gradient descent that uses multiple replicas of a single DistBelief model” where, see Fig. 2, the first replica is a first neural network), the method comprising: [a] training the first deep neural network with a first training data example (Dean, pg. 4, 5th paragraph, “The basic approach is as follows:  We divide the training data into a number of subsets and run a copy of the model on each of these subsets”) wherein training the first deep neural with a first training data example comprises:  a feedforward computation through the first deep neural network (Dean, pg. 3, 1st paragraph, “The user defines the computation that takes place at each node in each layer of the model, and the messages that should be passed during the upward and downward phases of computation” with footnote, “In the case of a neural network, ‘upward’ and ‘downward’ might equally well be called ‘feedforward’ and ‘backprop’”); and a back-propagation computation, with respect to a first network … through the first deep neural network at least to a target node in a hidden layer of the first deep neural network (Dean, pg. 3, 1st paragraph, “The user defines the computation that takes place at each node in each layer of the model, and the messages that should be passed during the upward and downward phases of computation” with footnote, “In the case of a neural network, ‘upward’ and ‘downward’ might equally well be called ‘feedforward’ and ‘backprop’” see pg. 3, Fig. 1, where a target node is any appropriate node in the neural network) [b] training a second deep neural network (Dean, pg. 4, 5th paragraph, “a centralized parameter server, which keeps the current state of all parameters for the model” denotes a second deep neural network, see Fig. 2)  … wherein training the second deep neural network comprises using as input one or more values computed in the back-propagation computation for the first deep neural network relative to the target node (Dean, pg. 4, 2nd-to-last paragraph, “the DistBelief model replica [i.e. the first neural network] processes a mini-batch of data to compute a parameter gradient, and sends the parameter gradient to the parameter server, which then applies the gradient to the current value of the model parameters”); and [c] improving the first deep neural network based on a computation by the second deep neural network (Dean, pg. 4, 2nd-to-last paragraph, “before processing each mini-batch, a model replica asks the parameter server service for an updated copy of its model parameters” which, in each iteration, have been calculated based on a computation by the second deep neural network, i.e. “which then applies the gradient to the current value of the model parameters”).
Dean does not provide many of the details of the computation of the gradient, and thus is silent regarding a first network objective function for the first deep neural network wherein the first network objective function is for measuring quality of output of the first deep neural network and a second network objective function that is different from the first network objective function, wherein the second network objective function is for measuring quality of output of the second deep neural network.  However, Dean makes it clear that its method can be used for mini-batches in a neural network.  Ng teaches objective functions for batch gradient descent for training a neural network (Ng, pg. 6, Eq. (8), “Given a training set of m examples, we then define the overall cost function to be …” where                         
                            J
                            (
                            W
                            ,
                            b
                            )
                        
                     is a function of W and b that depends on the m training examples                         
                            
                                
                                    x
                                
                                
                                    (
                                    i
                                    )
                                
                            
                        
                     and                         
                            
                                
                                    y
                                
                                
                                    (
                                    i
                                    )
                                
                            
                        
                     for measuring quality of the output of a neural network as it measures the prediction error).  Further, since the objective function of Eq. (8) relies upon the particular training examples being used, and in Dean each model replica is trained on a different mini-batch/subset of the training data (Dean, pg. 4, 5th paragraph, “We divide the training data into a number of subsets and run a copy of the model on each of these subsets”) so training the first model replica and training the any second model replica (which is part of training the neural network model of the parameter server), i.e. using two different mini-batches, thus teaches a first network objective function and a second network objective function that is different from the first network objective function because each objective function                         
                            J
                            (
                            W
                            ,
                            b
                            )
                        
                     is a different function of W and b dependent upon on the particular m training examples in the particular mini-batch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train a neural network using the distributed method of Dean using the particular cost function and backpropagation method of Ng.  The motivation to do so is that “This cost function above is often used for both classification and for regression problems,” (Ng, pg. 6, last paragraph), i.e. it is a commonly used function to train neural networks and “the backpropagation algorithm … gives an efficient way to calculate these partial derivatives” i.e., to update the parameters (Ng, pg. 7, 3rd paragraph).
Regarding Claim 2, the Dean/Ng combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The Dean/Ng combination further teaches wherein the one or more values computed in the back-propagation computation for the first deep neural network used for training the second deep neural network comprises one or more estimated partial derivatives of the first network objective function relative to the target node (Dean, pg. 4, 2nd-to-last paragraph, “to compute a parameter gradient, and sends the gradient to the parameter server” where “gradient” denotes one or more estimated partial derivatives, and “gradient” in the context of the cost functions of Ng denotes partial derivatives of the first network objective function relative to the target node, see Ng, pg. 7, “One iteration of gradient descent updates the parameters W,b as follows:” citing partial derivatives with respect to a target node i.e. a node i in a layer l).
Regarding Claim 3, the Dean/Ng combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The Dean/Ng combination further teaches wherein the first deep neural network comprises at least one connection from the second deep neural network (Dean, pg. 4, Fig. 2, the parameters w are communicated via a connection from the second deep neural network; alternatively, each model replica including the first deep neural network is a copy of the parameters at the parameter server/second deep neural network, thus any edge in the first neural network is at least one connection copied from the second neural network).  Dean does not teach wherein improving the first deep neural network comprises setting a customized hyperparameter for the first deep neural network with one or more partial derivatives computed in the training of the second deep neural network, but Ng (in combination with Dean) teaches this limitation (Ng, pg. 12, 2nd paragraph, “use a step size that causes θ to approach a local optimum as quickly as possible …  you have to be able to compute J [the cost function] and [the gradient/partial derivatives].  These optimization algorithms will then do their own internal tuning of the learning rate/step size” where step size is a hyperparameter for the first deep neural network, “tuning” denotes customized, and where the tuning is based on the gradient of J, thus based on partial derivatives computed in the training of the second deep neural network because training/computing partial derivatives for any of the model replicas is part of the training of the second deep neural network).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the adaptive step size of Ng in the Dean/Ng neural network training invention.  The motivation to do so is “to approach a local optimum as quickly as possible” (Ng, pg. 12, 2nd paragraph).
Regarding Claim 4, the Dean/Ng combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The Dean/Ng combination further teaches monitoring, with a machine learning coach, the output of the second deep neural network (Dean, pg. 4, Fig. 2, the update w from the “Parameter server” is output of the second deep neural network which is monitored and then applied to/copied to the first Model Replica, and any component that performs the copying is thus a machine learning coach); and determining, by the machine learning coach, an enhancement to the first deep neural network based on the monitoring (copying the parameters w into the first neural network is an improvement/enhancement since it represents an updated model, based on monitoring the output of the second neural network).
Regarding Claim 5, the Dean/Ng combination of Claim 4 teaches the method of Claim 4 (and thus the rejection of Claim 4 is incorporated).  The Dean/Ng combination further teaches wherein the one or more values computed in the back-propagation computation for the first deep neural network used for training the second deep neural network comprises one or more estimated partial derivatives of the first network objective function relative to the target node (Dean, pg. 4, 2nd-to-last paragraph, “to compute a parameter gradient, and sends the gradient to the parameter server” where “gradient” denotes one or more estimated partial derivatives, and “gradient” in the context of the cost functions of Ng denotes partial derivatives of the first network objective function relative to the target node, see Ng, pg. 7, “One iteration of gradient descent updates the parameters W,b as follows:” citing partial derivatives with respect to a target node i.e. a node i in a layer l).
Regarding Claim 6, the Dean/Ng combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The Dean/Ng combination further teaches wherein the first and second deep neural networks are each a subnetwork of a main neural network (the first model replica/first deep neural network and current network version stored on the parameter server are each subnetworks/networks that are sub-steps of the final trained network/a main neural network, see Dean, pg. 3, 3rd paragraph, “When combined with the distributed optimization algorithms described in the next section, which utilize multiple replicas of the entire neural network, it is possible to use tens of thousands of CPU cores for training a single model, leading to significant reductions in overall training times”).
Regarding Claim 7, the Dean/Ng combination of Claim 6 teaches the method of Claim 6 (and thus the rejection of Claim 6 is incorporated).  The Dean/Ng combination further teaches wherein there are no connections from the second deep neural network to the first deep neural network (Dean, pg. 3, Fig. 1 & pg. 4, Fig. 2 the first and second deep neural networks are different model replicas, i.e. the first replica, and the replica on the parameter server, and thus no neural network edges connect the two distinct copies).
Regarding Claim 8, the Dean/Ng combination of Claim 2 teaches the method of Claim 2 (and thus the rejection of Claim 2 is incorporated).  The Dean/Ng combination (by already incorporating the backpropagation of Ng) further teaches wherein the one or more estimated partial derivatives of the first objective comprise an estimated partial derivative of the first objective with respect to an output activation of the target node (Ng, pg. 8, 2nd paragraph, Step 4, first equation, shows that a partial derivative of the first objective depends on/is in respect to the output activation                         
                            
                                
                                    a
                                
                                
                                    j
                                
                                
                                    (
                                    l
                                    )
                                
                            
                        
                    of the target node).
Regarding Claim 9, the Dean/Ng combination of Claim 8 teaches the method of Claim 8 (and thus the rejection of Claim 8 is incorporated).  The Dean/Ng combination further teaches storing the estimated partial derivative of the first network objective function with respect to the output activation of the target node in a data store accessible by the second deep neural network (Dean, pg. 4, Fig. 2, the gradients must be in a data store/memory accessible by the second network in order to be communicated from the replica to the parameter server).
Regarding Claim 10, the Dean/Ng combination of Claim 9 teaches the method of Claim 9 (and thus the rejection of Claim 9 is incorporated).  The Dean/Ng combination (by already incorporating the backpropagation of Ng) further teaches wherein the one or more estimated partial derivatives of the first objective relative to the target node further comprise an estimated partial derivative of the first objective with respect to an input value to the target node during the feedforward computation through the first deep neural network (Ng, pg. 8, 2nd paragraph, Step 3,                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                                
                                    (
                                    l
                                    +
                                    1
                                    )
                                
                            
                        
                     depends on                         
                            
                                
                                    z
                                
                                
                                    i
                                
                                
                                    (
                                    l
                                    +
                                    1
                                    )
                                
                            
                        
                     because                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                                
                                    (
                                    l
                                    )
                                
                            
                        
                     depends on                         
                            
                                
                                    z
                                
                                
                                    i
                                
                                
                                    (
                                    l
                                    )
                                
                            
                        
                     where                         
                            
                                
                                    z
                                
                                
                                    i
                                
                                
                                    (
                                    l
                                    +
                                    1
                                    )
                                
                            
                        
                     is an input value to the target node; also see last line of pg.8 for the computation in an alternative embodiment) and training the second deep neural network with the second objective further comprises using as input for the second deep neural network the computed estimated partial derivative of the first objective with respect to the input value to the target node during the feedforward computation through the first deep neural network (Ng, pg. 8, 2nd paragraph, Step 4, training the second neural network with the weight gradient in Dean, Fig. 2, uses the                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                                
                                    (
                                    l
                                    +
                                    1
                                    )
                                
                            
                        
                     computed based on                         
                            
                                
                                    z
                                
                                
                                    i
                                
                                
                                    (
                                    l
                                    +
                                    1
                                    )
                                
                            
                        
                    ).
Regarding Claim 11, the Dean/Ng combination of Claim 10 teaches the method of Claim 10 (and thus the rejection of Claim 10 is incorporated).  The Dean/Ng combination further teaches storing in the data store the estimated partial derivative of the first objective with respect to the input value to the target node during the feedforward computation through the first deep neural network (Dean, pg. 4, Fig. 2, the gradients must be in a data store/memory accessible by the second network in order to be communicated from the replica to the parameter server).
Regarding Claim 12, the Dean/Ng combination of Claim 11 teaches the method of Claim 11 (and thus the rejection of Claim 11 is incorporated).  The Dean/Ng combination (by already incorporating the backpropagation of Ng) further teaches wherein the one or more estimated partial derivatives of the first objective relative to the target node further comprise an estimated partial derivative of the first objective with respect to a bias to the target node (Ng, pg. 8, 2nd paragraph, Step 4, 2nd line,                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                                
                                    (
                                    l
                                    +
                                    1
                                    )
                                
                            
                        
                     is the derivative of the cost with respect to the bias                         
                            
                                
                                    b
                                
                                
                                    i
                                
                                
                                    (
                                    l
                                    )
                                
                            
                        
                    ) and training the second deep neural network with the second objective further comprises using as input for the second deep neural network the estimated partial derivative of the first objective with respect to the bias to the target node (Ng, pg. 8, 2nd paragraph, Step 4, training the second neural network with the weight gradient in Dean, Fig. 2 requires the                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                                
                                    (
                                    l
                                    +
                                    1
                                    )
                                
                            
                        
                    ).
Regarding Claim 13, the Dean/Ng combination of Claim 12 teaches the method of Claim 12 (and thus the rejection of Claim 12 is incorporated).  The Dean/Ng combination further teaches storing in the data store the estimated partial derivative of the first objective with respect to the input value to the target node during the feedforward computation through the first deep neural network (Dean, pg. 4, Fig. 2, the gradients must be in a data store/memory accessible by the second network in order to be communicated from the replica to the parameter server).
Regarding Claim 14, the Dean/Ng combination of Claim 13 teaches the method of Claim 13 (and thus the rejection of Claim 13 is incorporated).  The Dean/Ng combination (by already incorporating the backpropagation of Ng) further teaches herein the one or more estimated partial derivatives of the first objective relative to the target node further comprise an estimated partial derivative of the first objective with respect to one or more connection weights to the target node (Ng, pg. 8, 2nd paragraph, Step 4, 1st line, is the derivative of the cost with respect to connection weights to the target node) and training the second deep neural network with the second objective further comprises using as input for the second deep neural network the estimated partial derivative of the first objective respect to the one or more connection weights to the target node (Ng, pg. 8, 2nd paragraph, Step 4, training the second neural network with the weight gradient in Dean, Fig. 2 requires the partial derivatives).
Regarding Claim 15, the Dean/Ng combination of Claim 14 teaches the method of Claim 14 (and thus the rejection of Claim 14 is incorporated).  The Dean/Ng combination further teaches storing in the data store the estimated partial derivative of the first objective with respect to the bias to the target node (Dean, pg. 4, Fig. 2, the gradients must be in a data store/memory accessible by the second network in order to be communicated from the replica to the parameter server).
Regarding Claim 16, the Dean/Ng combination of Claim 4 teaches the method of Claim 4 (and thus the rejection of Claim 4 is incorporated).  Dean does not teach, but Ng further teaches wherein the enhancement to the first deep neural network determined by the machine-learning coach comprises a revised hyperparameter for the first deep neural network (Ng, pg. 12, 2nd paragraph, “use a step size that causes θ to approach a local optimum as quickly as possible …  you have to be able to compute J [the cost function] and [the gradient/partial derivatives].  These optimization algorithms will then do their own internal tuning of the learning rate/step size” where step size is a hyperparameter for the first deep neural network, “tuning” denotes revised, and where enhancement/training requires the revised step size hyperparameter for training the first deep neural network).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the adaptive step size of Ng in the Dean/Ng neural network training invention.  The motivation to do so is “to approach a local optimum as quickly as possible” (Ng, pg. 12, 2nd paragraph).
Regarding Claim 17, the Dean/Ng combination of Claim 4 teaches the method of Claim 4 (and thus the rejection of Claim 4 is incorporated).  Dean further teaches wherein the enhancement to the first deep learning neural network determined by the machine-learning coach comprises a structural change for the first deep neural network (updating the first/replica neural network, identified in the rejection of Claim 4 as an enhancement, includes copying the weights of the parameter server to the first neural network, and updated weights is a change in the structure of the network).
Regarding Claim 18, the Dean/Ng combination of Claim 4 teaches the method of Claim 4 (and thus the rejection of Claim 4 is incorporated).  Dean further teaches wherein the enhancement to the first deep neural network determined by the machine learning coach comprises selective data training for the first deep neural network (updating the first/replica neural network, identified in the rejection of Claim 4 as an enhancement, includes copying the weights of the parameter server, where the parameter server model was trained with different mini-batches from different model replicas, includes selecting a batch of  training data to train a replica network on Dean, pg. 4, 2nd-to-last paragraph, each “DistBelief model replica  processes a mini-batch of data to compute a parameter gradient, and sends the parameter gradient to the parameter server, which then applies the gradient to the current value of the model parameters”).
Regarding Claim 19, the Dean/Ng combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Dean further teaches repeating steps [a] and [b] for a plurality of training data examples, and step [c] comprises improving the first deep neural network based on computations by the second deep neural network in step [b] for the plurality of training data examples (Dean, pg. 4, 2nd-to-last paragraph, “before processing each mini-batch, a model replica asks the parameter server for an updated copy of its model parameters” & last paragraph, “the process of fetching parameters, pushing gradients, and processing training data can be carried out in three only weakly synchronized threads (see the Appendix for pseudocode)” denotes repeating the process for batches of training examples, also see Appendix, “GetNextMiniBatch”, where each new copy from the parameter server will /improve the first deep neural network based on computations by the second deep neural network in step [b]).
Claims 20, 21, and 23-37 recite a computer system for training a first deep neural network, the computer system comprising one or more processors programmed to perform the methods of Claims 1, 2, and 4-18, respectively.  As Dean teaches implementation of their method on a computer system comprising processors (Dean, Abstract, “using tens of thousands of CPU cores”), Claims 20, 21, and 23-37 are rejected for reasons set forth in the rejections of Claims 1, 2, and 4-18, respectively.
Regarding Claim 22, the Dean/Ng combination of Claim 20 teaches the computer system of Claim 20 (and thus the rejection of Claim 20 is incorporated).  Dean further teaches wherein the first neural network comprises at least one connection from the second deep neural network (Dean, pg. 4, Fig. 2, the parameters w are communicated via a connection from the second deep neural network; alternatively, each model replica including the first deep neural network is a copy of the parameters at the parameter server/second deep neural network, thus any edge in the first neural network is at least one connection copied from the second neural network) and the one or more processors are further programmed to improve the first deep neural network by updating one or more learned parameters for the first deep neural network (Dean, pg. 4, Fig. 2, the learned parameters w of the parameter server are copied to the model replica/first deep neural network, i.e. pg. 4, 2nd-to-last paragraph, “before processing each mini-batch, a model replica asks the parameter server service for an updated copy of its model parameters”).  The Dean/Ng combination of Claim 20 has been shown to teach with one or more partial derivatives computed in the training of the second deep neural network (because the copied learned parameters w are based on partial derivatives computed in the training of the second deep neural network because training/computing partial derivatives for any of the model replicas is part of the training of the second deep neural network).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Dean, in view of Ng, and further in view of Yu, US PG Pub 2014/0257803.
Regarding Claim 38, the Dean/Ng combination of Claim 20 teaches the computer system of Claim 20 (and thus the rejection of Claim 20 is incorporated).  The Dean/Ng combination trains on generic processors (Dean, Abstract, “tens of thousands of CPU cores”) not a GPU, but Yu teaches wherein the one or more processors comprise a GPU in the back-propagation training of a neural network (Yu, [0038], “training [of a deep neural network] is often carried out using a back propagation algorithm and can be quickened using GPU and mini-batch updates”).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a GPU to carry out the back-propagation training of Dean/Ng, as taught by Yu.  The motivation to do so is that the training “can be quickened using GPU” (Yu, [0038]).
Response to Arguments
Applicant’s arguments filed February 5th, 2021 have been fully considered but they are not fully persuasive.
Applicant’s amendments have overcome the 35 U.S.C. 112(b) indefiniteness rejections of the previous Office Action.
Applicant’s arguments with respect to the prior art rejections of the independent Claims 1 and 20 have been considered but are alternatively moot or unpersuasive.  Specifically, the two different deep neural networks are distinctly different neural networks as described in Dean (one replica, and one model stored at the parameter server).  Applicant argued that the previous neural networks were not deep because “they do not each include an input layer, an output layer, and inner layers” but any deep enough base network (as per Ng, pg. 5, referenced in the rejection, which allows arbitrarily deep networks) would have all these features.  The current deep neural networks identified in Dean, nonetheless, contain each of these features (Dean, pg. 3, Fig. 1).  Further, training on different mini-batches requires two different objective functions, as demonstrated with reference to Equation (8) in Ng, which was not relied upon for this feature in the previous rejection.  Applicant argues that                     
                        J
                        (
                        W
                        ,
                        b
                        )
                    
                 is a single function, but inspection of Eq. (8) of Ng shows that                     
                        J
                        
                            
                                W
                                ,
                                b
                            
                        
                    
                , as a function of w and b, depends on the training data, and is thus a different objective function to be minimized for each different mini-batch of training data.  Equation (8) is also for measuring the quality of the output of the network, i.e. how close the particular outputs, processed by the testing in a set of mini-batch training data, match the desired outputs for corresponding particular inputs.
Applicant’s arguments regarding the dependent claims rely upon features of the independent claims, and are thus unpersuasive.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B. SMITH/            Examiner, Art Unit 2122                                                                                                                                                                                            
      /KAKALI CHAKI/      Supervisory Patent Examiner, Art Unit 2122